Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
En el día de hoy, una mayoría de los integrantes del Tribunal erróneamente determina que una persona que es seleccionada para servir como jurado en nuestra jurisdic-ción no es elegible para recibir los beneficios por desempleo que provee la Ley de Seguridad de Empleo de Puerto Rico, 29 L.P.R.A. see. 701 et seq., siendo dicha errónea determi-nación el producto de un contradictorio razonamiento en que incurre la Mayoría, y del hecho que ésta conveniente-mente se olvida del propósito que inspiró dicha legislación.
Debe enfatizarse, además, que la decisión mayoritaria emitida inexplicablemente pasa por alto —al extremo de no discutirlo— el nocivo efecto o consecuencia que la misma tendrá en la práctica del derecho penal en nuestra jurisdicción y, sobre todo, el hecho de que dicha decisión afecta, de manera directa, el derecho constitucional que tiene todo'imputado de delito grave en nuestra jurisdicción a ser juzgado por un jurado, compuesto el mismo por doce (12) vecinos de la comunidad que sean representativos de ésta.
*108HH
Reinaldo Castillo Camacho trabajaba para Atlantic Te-lecom cuando, el 5 de octubre de 1994, fue citado para servir como jurado en el caso Pueblo v. Nelson Ortiz Alvarez y otros, Núm. ADC 93G0015, en el Tribunal Superior, Sala de Aguadilla. El 24 de octubre de 1994, por orden del Juez Superior, Hon. Reinaldo Franqui Cario, el panel de jurado en el que servía Castillo Camacho fue “secuestrado” por aproximadamente cincuenta (50) días. Mediante carta, fe-chada el 21 de octubre de 1994, el patrono de Castillo Camacho, Atlantic Telecom, le informó a éste que, no obstante estar en disposición de “garantizarle” su trabajo, antigüe-dad y plan médico en dicha Corporación, no le satisfaría su salario. Como resultado de esta acción, Castillo Camacho solicitó beneficios de desempleo bajo la Ley de Seguridad de Empleo de Puerto Rico, ante.
El 12 de mayo de 1994, la División de Seguro por Des-empleo, adscrita al Negociado de Seguridad de Empleo, de-terminó que Castillo Camacho no era elegible para recibir los beneficios por desempleo, bajo el fundamento de que éste no estaba “apto y disponible” para realizar trabajo para el periodo en que solicitó los beneficios por desempleo.
Inconforme con dicha determinación, el 5 de diciembre de 1994, Castillo Camacho solicitó audiencia ante un árbi-tro en la División de Apelaciones del Negociado de Seguri-dad de Empleo. Celebrada la correspondiente vista, el 17 de enero de 1995, la División de Apelaciones confirmó la determinación de la División de Seguro por Desempleo, a los efectos de que Castillo Camacho no estaba “apto y dis-ponible” para trabajar, según requiere la Sec. 4(b)(1) de la Ley de Seguridad de Empleo de Puerto Rico, 29 L.P.R.A. sec. 704(b)(1).
Oportunamente, Castillo Camacho interpuso un recurso de apelación ante el Secretario del Trabajo y Recursos Hu-manos, impugnando la resolución emitida por el árbitro. El *10923 de febrero de 1995, el Secretario del Trabajo confirmó la resolución apelada. El 19 de mayo de 1995, Castillo Camacho recurrió mediante recurso de revisión ante el Tribunal de Primera Instancia, Sala Superior de Aguadilla.
El foro de instancia revocó la Resolución del Negociado de Seguridad de Empleo, concluyendo que: “el reclamante sí estaba apto y disponible para trabajar por dicho período de tiempo, pero es el propio Estado, a través del Tribunal de Justicia que provoca la no disponibilidad. Obviamente, el reclamante está cumpliendo con un deber ministerial que le impone el Estado. ... Bajo ninguna circunstancia el abandono del trabajo o el no estar disponible para reali-zarlo puede atribuirse al reclamante”. Apelación, Apéndice, pág. 42. En consecuencia, dicho foro judicial resolvió que Castillo Camacho tenía derecho a recibir los beneficios de desempleo por el tiempo que prestó servicio como jurado.
El Departamento del Trabajo y Recursos Humanos del Estado Libre Asociado de Puerto Rico acudió en revisión ante el Tribunal de Circuito de Apelaciones. El foro inter-medio apelativo emitió sentencia mediante la cual revocó al tribunal de instancia, determinando que Castillo Camacho no estaba apto ni disponible para trabajar, y que por tal motivo no era acreedor para recibir los beneficios por desempleo durante el tiempo que sirvió como jurado.
Inconforme con la determinación del foro apelativo in-termedio, Castillo Camacho acudió ante este Tribunal im-putándole haber errado al así actuar y decidir,(1) Acogiendo *110el recurso presentado como uno de certiorari, expedimos el mismo.
HH H — I
El Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 327, establece que “[e]n los procesos por delito grave el acusado tendrá derecho a que su juicio se ventile ante un jurado imparcial compuesto por doce vecinos del distrito El Tribunal Supremo de Estados Unidos ha resuelto que la selección de los miembros del jurado de un grupo representativo de la comunidad es una característica esen-cial del derecho a juicio por jurado consagrado en la Sexta Enmienda de la Constitución de Estados Unidos. Taylor v. Louisiana, 419 U.S. 522, 530 (1975). Limitar el servicio de jurado a solamente algunos grupos especiales, o excluir segmentos particulares que desempeñan papeles impor-tantes en la comunidad, contraviene el concepto constitu-cional de un juicio por jurado. Pueblo v. Laboy, 110 D.P.R. 164 (1980).
El derecho a juicio por jurado consagrado en nuestra Constitución también exige que los miembros del jurado sean seleccionados de un grupo de personas que represente adecuadamente a la comunidad. De no ser así, quedaría desvirtuado el derecho ajuicio por jurado. Pueblo v. Laboy, ante. Resulta importante señalar, adicionalmente, que la infracción al anterior derecho tiene relación directa con, o causa, a su vez, que se infrinjan otros derechos garantiza-dos por nuestra Constitución, tales como el derecho de te-ner un juicio justo e imparcial e, incluso, con el derecho de todo imputado de delito a que se le presuma inocente hasta tanto su culpabilidad sea probada, más allá de duda razo-*111nable, determinación que hará en la mayoría de los casos —precisamente— un jurado compuesto por doce (12) ciu-dadanos representativos de la comunidad en que el impu-tado reside.
Este Tribunal, como máximo intérprete de las leyes en nuestra jurisdicción, tiene la ineludible obligación de inter-pretar las leyes de forma tal que los derechos de nuestros conciudadanos no sean violados. En consecuencia, y en lo pertinente, Cualquier interpretación judicial nuestra que menoscabe los derechos constitucionales de aquellos ciuda-danos, que sean acusados de la supuesta comisión de delito grave, no tiene cabida en nuestra jurisdicción y debe ser evitada a toda costa por este Tribunal cuando la misma resulta violatoria de nuestra Constitución.
Resulta ser un secreto a voces —precisamente por la “escasez” de personas idóneas para servir como jurados— que en la actualidad los imputados de delito en nuestra jurisdicción no están siendo juzgados por jurados compues-tos por doce (12) personas realmente representativos de la comunidad y sí mayormente por los llamados “jurados pro-fesionales”; esto es, por personas retiradas, o desemplea-das, que no tienen otra labor que hacer.
Nuestros jueces de instancia, seres humanos compasi-vos y comprensivos, se ven en la obligación moral de con-tinuamente estar teniendo que excusar, de servir como ju-rados, a personas cualificadas precisamente por las razones que se aducen en el caso de autos, ello a pesar de que no se dan las condiciones o preceptos contenidos en la Regla 108 de Procedimiento Criminal, 32 L.P.R.A. Ap. II. Ello causa, repetimos, que los miembros del jurado que juzgan a nuestros conciudadanos, no sean siempre los más idóneos.
Esta es una situación no sólo lamentable sino que, más importante aún, violatoria de las disposiciones pertinentes de nuestra Constitución y que el presente recurso nos brinda la oportunidad de corregir; oportunidad que la Ma-*112yoría desperdicia incomprensiblemente al hacer una inter-pretación errónea y estrecha de la legislación en controversia. Veamos.
HH HH i — I
Para garantizar el derecho constitucional a ser juzgado por un jurado, que tiene todo acusado de delito grave, el Estado le impone un deber u obligación a los ciudadanos de servir como jurado siempre y cuando cumplan con los re-quisitos de elegibilidad establecidos en la Regla 96 de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II.(2) Por su parte, la Regla 106 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece que personas, por razón de su profesión o trabajo, están exentas de servir como jurado. Por otro lado, la Regla 108 de Procedimiento Criminal, ante, establece claramente que el tribunal no podrá “dispensar a nadie de servir como jurado por motivo trivial, ni por inconveniencias o moles-tias en sus negocios, sino exclusivamente en caso de que corriere peligro de grave daño o ruina su propiedad, o la propiedad bajo su custodia, o exigiere su ausencia el estado de su salud o la enfermedad o muerte de algún miembro de su familia”.
Además, el Art. 205 del Código de Enjuiciamiento Criminal, 34 L.PR.A. see. 639, establece que una persona que *113es citada para comparecer como jurado, y no lo hace, podría ser encontrada incursa en desacato por el tribunal. Esto, como hemos visto, para tratar de garantizar que el Jurado esté compuesto por un grupo idóneo de personas, represen-tativo el mismo de personas de la comunidad.
Por otro lado, nuestra Ley de Seguridad de Empleo de Puerto Rico, ante, no deja margen a dudas sobre su propó-sito remedial. En la Exposición de Motivos se expresa:
La inseguridad económica producida por el desempleo es una seria amenaza a la salud, seguridad y bienestar del pueblo de Puerto Rico. El desempleo es, por lo tanto, materia de interés e incumbencia general que requiere la adopción por la Asamblea Legislativa de medidas adecuadas tendientes a evitar su desa-rrollo y a aliviar la carga que el mismo produce y que recae sobre el trabajador desempleado y su familia. Exposición de Motivos, Ley Núm. 74 de 21 de junio de 1956, Leyes de Puerto Rico, pág. 329.
En varias ocasiones hemos tenido la oportunidad de in-terpretar la Ley de Seguridad de Empleo de Puerto Rico, ante. Hemos expresado, reiteradamente, que la misma debe ser interpretada liberalmente “ ‘para cumplir su pro-pósito de promover la seguridad de empleos ... y proveer para el pago de compensación a personas desempleadas por medio de la acumulación de reservas’ ”. Srio. del Trabajo v. Asoc. de Señoras Damas, 94 D.P.R. 137, 146 (1967). Más aún, hemos adoptado la interpretación de otras juris-dicciones a los efectos de que “ ‘[l]a Ley de Seguro de Des-empleo debe interpretarse de manera que provea protección al mayor número de empleados posibles ...”. (Enfasis suplido.) Srio. del Trabajo v. Asoc. de Señoras Damas, ante, págs. 146-147.
Además, hemos reiterado que, “en materia de herme-néutica legal sólo hay una regla que es ‘absolutamente invariable’, y ésta es la de que debe describirse y hacerse cumplir la verdadera intención y deseo del poder legislativo. En otras palabras, la regla de oro en materia de interpretación de leyes es que el objeto principal de todas *114las reglas de hermenéutica no es conseguir un objetivo ar-bitrario preconcebido, sino dar efecto al propósito del legislador”. (Enfasis supido.) Pueblo v. Zayas Rodríguez, 147 D.P.R. 530, 549 (1999).
Como correctamente se expresa en la Opinión mayorita-ria, para que un trabajador tenga derecho a recibir los be-neficios que provee la Ley de Seguro por Desempleo, el trabajador tiene que cumplir con dos (2) requisitos, a saber: (1) haber abandonado su empleo involuntariamente y con justa causa, y (2) estar apto y disponible para trabajar.
Aun cuando el peticionario Castillo Camacho, real-mente, no abandonó su trabajo —de hecho, y conforme surge de la evidencia presentada, él conserva su trabajo con Altantic Telecom— éste se vio obligado, por ley, a dejar de asistir al mismo ya que tiene el deber u obligación legal de servir como jurado. Así, incluso, lo acepta la Mayoría, la cual da por cumplido este primer requisito por ficción de ley.
La Mayoría, sin embargo, de manera incomprensible no aplica este mismo razonamiento al segundo de los requisi-tos, concluyendo por el contrario que el peticionario no tiene derecho a recibir los beneficios que solicita por cuanto alegadamente Castillo Camacho no está “apto y disponible para trabajar”. No podemos suscribir esa posición. Enten-demos, por el contrario, que éste está “apto y disponible” para trabajar con Atlantic Telecom; no puede hacerlo, sin embargo, por mandato de ley. En otras palabras, la obliga-ción legal que tiene de servir como jurado no sólo causa que el peticionario haya abandonado el trabajo involuntaria-mente y con justa causa —el primer requisito— sino que evita que él esté “apto y disponible” para trabajar, esto es, el segundo de los requisitos.
Utilizar el argumento de la obligación legal para excu-sar del cumplimiento con, o explicar, el primero de los re-quisitos, y no hacerlo en relación con el segundo, es una grave contradicción en la que incurre la Mayoría que hace *115que el resultado al que llega sea uno erróneo, e injusto, en derecho.
IV
En resumen, en el día de hoy una mayoría de los inte-grantes del Tribunal desperdicia la oportunidad de reme-diar o corregir —aun cuando ello sea parcialmente— una intolerable situación que ha prevalecido por años en nues-tra jurisdicción; situación que afecta no sólo a la ciudada-nía én general sino que a las personas que son acusadas de la supuesta comisión de un delito grave.
Por un lado, el Estado intenta obligar a los ciudadanos de este País a servir como jurados, negándole, por el otro lado, el pago de una suma razonable, por concepto de die-tas, por la encomiable y necesaria labor que éstos realizan.
Esta situación, injusta por demás, a su vez “obliga” a nuestros jueces de instancia a excusar de servir como jura-dos a la mayoría de las personas que son seleccionadas para tal labor. Ello causa que las personas que a diario actúan como jurados en nuestros tribunales de instancia no sean las más idóneas; privando a los imputados de de-lito de su derecho constitucional a ser juzgados por doce (12) de sus vecinos, personas verdaderamente representa-tivas de la comunidad en que aquéllos residen.
Una interpretación, como la que proponemos, de la Ley de Seguridad de Empleo de Puerto Rico proveería, por lo menos, un paliativo o solución a la antes mencionada si-tuación ya que aliviaría la estrechez económica que, de or-dinario, sufren los ciudadanos responsables, y respetuosos de la ley, que viven en este País y que pretenden cumplir con sus obligaciones ciudadanas al servir como jurados.
Es por ello que disentimos.

 “1) Erró el Honorable tribunal al determinar que al caso de marras le era de aplicación la sección 4(b)(1) de la Ley de Seguridad de Empleo de Puerto Rico, 29 L.P.R.AI. s]ee[. 7]04(b)(1), y no la sección 704(b)(2).
“2) Erró el Honorable Tribunal al determinar que el estado no provocó que el recurrido tuviera que abandonar su trabajo.
“3) Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que el recurrente no tenía derecho a recibir los beneficios de la ley de seguridad de empleo por no Haber sido despedido.
"4) Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que es la agencia la que tiene la pericia para entender en casos como el de autos en que se plantea la reivindicación de derechos constitucionales.
*110“5) Viola garantía constitucional de la Igual Protección de las Leyes la determi-nación del Honorable Tribunal de Circuito de Apelaciones excluyendo al recurrente de los beneficios concedidos por la Ley de Seguridad de Empleo de Puerto Rico, 29 L[.]P[.]R[.]A[J 704(b)(2).” Apelación, pág. 3.


 “Serán elegibles para actuar como jurados las personas que reúnan las si-guientes condiciones:
“(a) Ser ciudadano de los Estados Unidos y del Estado Libre Asociado de Puerto Eico.
“(b) Ser mayor de dieciocho (18) años.
“(e) Haber residido en Puerto Rico por un (1) año y en el distrito noventa (90) días antes de elegírsele e inscribir su nombre en la lista de jurados.
“(d) Saber leer y escribir español.
“(e) No haber sido convicto de delito grave o de cualquier otro delito que en-vuelva depravación moral.
“(f) Hallarse en posesión de sus facultades físicas y mentales.
“(g) No haber sido designado para actuar como jurado en un panel regular en cualquier sala del Tribunal Superior o no haber servido como tal durante el año natural inmediatamente anterior.” 34 L.PR.A. Ap. II, R. 96.